Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the syntactic complexity".  There is insufficient antecedent basis for this limitation in the claim.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 USC 101 as the BRI of the claimed limitations includes a carrier wave.  See MPEP 2106.03(I).

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 and 17-21 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 11, and 19, the following limitations can be performed as a mental process by a human being alone, in terms of performing
a […] method for supporting detection of a sign of cognitive decline, the method comprising:
obtaining […] a reference set of conversational data recorded for an individual and one or more sets of conversational data recorded for the individual on different days from the reference set;
evaluating at least a temporal separation between conversations corresponding to the reference set and each of the one or more sets of the conversational data to determine a value of the temporal separation;
determining topic similarity between the reference set and each of the one or more sets of the conversational data;
generating a feature for the individual based, at least in part, on relationship between the value of the temporal separation, the topic similarity, and an amount of involved speech in the reference set and the one or more sets of conversational data; and
sending a message corresponding to a diagnosis by the feature computed for the individual.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a video call system, a speech-to-text converter, a computer, memory, processor, program instructions, employing machine learning, and/or a computer readable storage medium, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a video call system, a speech-to-text converter, a computer, memory, processor, program instructions, employing machine learning, and/or a computer readable storage medium these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 8 and 11 in Applicant’s specification; and, e.g., paragraphs 25-26 and 30-31 regarding the claimed voice communication system and speech-to-text converter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20130297216 A1 by Hirst et al (“Hirst”), in view of PGPUB US 20170330559 A1 by Korn (“Korn”).
In regard to Claims 1, 11, and 19, Hirst teaches
a computer-implemented method for supporting detection of a sign of cognitive decline, the method comprising:
(see, e.g., Figure 4 and p194 in regard to “computer-implemented”);
obtaining, using a voice communication system […] set;
(see, e.g., Figure 1, selections 10 in regard to obtaining various text samples (“reference set” and “sets of conversational data”);  see, e.g., p12 in regard to each sample having a date placed along a time line (“on different days from the reference set”; in regard to “voice communication system” see, e.g., paragraph 50 regarding “capture tool” for collecting speech; and in regard to “speech-to-text converter” see, e.g., paragraph 65 in regard to “spontaneous speech may be…provided to the text analysis tools…”);


(see, e.g., paragraph 15 in regard to calculating a rate of change over time based on the timeline of dates);
determining topic similarity between the reference set and each of the one or more sets of the conversational data;
(see, e.g., paragraph 100-103 in regard to defining to what degree the subject is repeating certain words, i.e., how similar the text samples are to one another (“topic similarity”));
generating a feature for the individual based, at least in part, on relationship between the value of the temporal separation, the topic similarity, and an amount of involved speech in the reference set and the one or more sets of conversational data; and
(see, e.g., paragraphs 15 and 77 in regard to calculating syntactic complexity over a “specific period of time” (“a value of the temporal separation”);  as an example of the syntactic complexity calculation see, e.g., paragraph 100-103 in regard to defining to what degree the subject is repeating certain words, i.e., how similar the text samples are to one another (“topic similarity”);  also see, e.g., paragraph 101 in regard to “phrases containing from 2 to 11 words” (“an amount of involved speech”); and see, e.g.,  see, e.g., paragraph 79 in regard to generating a diagnosis based on the syntactic complexity calculation (“a feature”));

(see, e.g., paragraphs 128 and 189).
Furthermore, while Hirst teaches employing a capture tool to capture the subject’s speech over time it may not teach a specific device to perform that function, however, in an analogous reference Korn teaches employing a smart phone to capture a subject’s conversations and to employ speech recognition in order to analyze those conversations (see, e.g., paragraph 102);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the smart phone as taught by Korn as the capture tool as taught by Hirst, in order to unobtrusively capture the user’s speech over time as part of the user’s normal conversations with others.  Korn’s 
In regard to Claims 2, 12, and 20, Hirst teaches this feature in regard to, e.g., counting the number of words and clauses as part of computing the syntactic complexity feature (see, e.g., p119).  This is within the BRI of the claimed “amount of speeches”, at a minimum, to the extent that Applicant’s (published) specification teaches counting words as determining an “amount of speeches” (see, e.g., p65).
In regard to Claims 3 and 13, Hirst teaches these features, see rejection of Claim 1 and 2.
In regard to Claims 4 and 14, Hirst teaches these features, see, e.g., p120-121 in regard to employing weighting to calculate syntactic complexity.
In regard to Claim 6, Hirst teaches these features, see, e.g., p78 in regard to computing various statistical measures.
In regard to Claim 8, Hirst teaches these features, see, e.g., p55, 56, 102, 104, 108, and 116 in regard to identifying certain nouns.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirst, in view of Korn, further in view of PGPUB US 20190354887 A1 by Subramanian et al (“Subramanian”).
In regard to Claim 7, while Hirst teaches various algorithms for determining topic similarity it may not teach employing LDA, however, in an analogous reference Subramanian teaches this feature (see, e.g., paragraph 52);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the feature taught by Subramanian to the method otherwise taught by Hirt.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst, in view of Korn, further in view of admitted prior art.
In regard to Claims 9 and 17, while Hirst may not specifically teach employing the functionality in question, however,
the Examiner takes OFFICIAL NOTICE that using a machine learning model to make inference on the basis of a diagnostic output was old and well-known at the time of Applicant’s invention.  Such functionality allows for better predictions to be made about subject prognosis.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to make better prediction about the subject’s prognosis.
The Applicant failed to properly traverse the Examiner’s taking of official notice in a prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claims 10 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hirst, in view of Korn, further in view of admitted prior art.

In regard to Claims 10 and 18, while Hirst may not specifically teach employing the functionality in question, however,
the Examiner takes OFFICIAL NOTICE that using the output of a diagnostic algorithm to then train a machine learning model was old and well-known at the time of Applicant’s invention.  Such functionality allows for the model to be better tuned with real world data.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow the model to be better tuned with real world data.
The Applicant failed to properly traverse the Examiner’s taking of official notice in a prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Response to Arguments
	Applicant’s arguments on pages 9-11 of its Remarks in regard to the rejections made under 35 USC 101 are largely duplicative of the arguments made in its prior Remarks and are addressed by the responses made in the prior Final office action, which are incorporated by reference herein.
	Applicant’s arguments on page 11 of its Remarks in regard to the rejections made under 35 USC 103 are addressed by the Korn reference.  What is more, Applicant’s claimed limitations, contrary to its argument, do not require the capture of a “video and audio communication session between two or more parties,” instead Applicant’s limitations only require that a “video call system” be employed.
Applicant’s arguments on pages 12-17 of its Remarks in regard to the rejections made under 35 USC 103 are largely duplicative of the arguments made in its prior Remarks and are addressed by the responses made in the prior Final office action, which are incorporated by reference herein.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715